               Case 2:19-mj-61079-JFM Document 10 Filed 05/24/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
United States of America
   v.                                           JUDGMENT IN A CRIMINAL CASE
                                                (For Offenses Committed On or After November 1, 1987)
Juan Santos-Bonilla
                                                No. 19-61079MJ-001-PHX-JFM
                                                Carlos A. Velazquez Marrero (FPD)
                                                Attorney for Defendant
YOB: 1980

THE DEFENDANT ENTERED A PLEA OF guilty on 5/22/2019 to Count 2 of the Complaint.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 8, U.S.C. §1325(a)(1), Illegal Entry, a Class B
Misdemeanor offense, as charged in Count 2 of the Complaint.

IT IS THE JUDGMENT OF THIS COURT THAT the defendant is committed to the custody of the
Bureau of Prisons for a term of THIRTY (30) DAYS, with credit for time served.


IT IS ORDERED that all remaining counts are dismissed on motion of the United States.

                              CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: REMITTED                    FINE: NONE                 RESTITUTION: NONE


THE COURT FINDS that you have been sentenced in accordance with the terms of the plea
agreement and that you have waived your right to appeal and to collaterally attack this matter. The
waiver has been knowingly and voluntarily made with a factual basis and with an understanding of the
consequences of the waiver. However, should you believe you still have a right to appeal this matter,
you must file a written notice of appeal with the Clerk of Court in Phoenix, Arizona, within fourteen
(14) days from the entry of judgment.

The Court orders commitment to the custody of the Bureau of Prisons.

The defendant is remanded to the custody of the United States Marshal.

Date of Imposition of Sentence: Wednesday, May 22, 2019
                          Case 2:19-mj-61079-JFM Document 10 Filed 05/24/19 Page 2 of 2
19-61079MJ-001-PHX-JFM                                                                                                            Page 2 of 2
USA vs. Juan Santos-Bonilla


          Dated this 24th day of May, 2019.




                                                                              RETURN

 I have executed this Judgment as follows:
                                                                                                                              , the institution
 defendant delivered on                                          to                                     at
 designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


 United States Marshal                                                                            By:        Deputy Marshal



19-61079MJ-001-PHX-JFM- Santos-Bonilla 5/24/2019 - 10:00 AM
